Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) is made and entered
into as of October 25, 2010 (the “Effective Date”), by and between Take-Two
Interactive Software, Inc., a Delaware corporation (the “Employer” or the
“Company”), and Lainie Goldstein (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS Employee and the Company entered into an Employment Agreement dated
May 12, 2010 (the “Employment Agreement”);

 

WHEREAS, the Board of Directors of the Company has approved a change in the
Company’s fiscal year from the twelve month period ending October 31st to the
twelve month period ending March 31st;

 

WHEREAS Employee and the Company desire to amend the Employment Agreement as set
forth below in order to align compensation periods with the other employees of
the Company following the change in the Company’s fiscal year;

 

NOW, THEREFORE, in consideration of their mutual promises, Employee and the
Company hereby agree to amend the Employment Agreement as follows:

 

1.  All capitalized terms used in this First Amendment and not otherwise defined
herein shall have the meanings ascribed to such terms in the Employment
Agreement.

 

2.  The twelve month period ending October 31, 2010 shall be deemed a Fiscal
Year for all purposes under Sections 3 and 6 of the Employment Agreement.

 

3.  The period commencing November 1, 2010 and ending March 31, 2011 shall be
deemed a Fiscal Year (the “Pro-rated Fiscal Year”) for all purposes under
Sections 3 and 6 of the Employment Agreement; provided that:

 

(a)  The Employee’s Bonus under Section 3(b) of the Employment Agreement for the
Pro-rated Fiscal Year shall be based upon the Salary payable to Employee during
the Pro-rated Fiscal Year.

 

(b)  In the event the Employee’s employment is terminated pursuant to
Section 6(b) of the Employment Agreement during the Pro-rated Fiscal Year, the
target Bonus payable to Employee shall be a pro rata portion of the Bonus that
would have been payable to Employee during the Pro-rated Fiscal Year based upon
the number of days worked by Employee during the Pro-rated Fiscal Year.

 

(c)  In the event the Employee’s employment is terminated pursuant to
Section 6(c) of the Employment Agreement during the Pro-rated Fiscal Year,
Accrued Bonus shall mean an amount equal to 50% of the target Bonus as set forth
in Section 3(b) of the Employment Agreement.

 

1

--------------------------------------------------------------------------------


 

(d)  In the event the Employee’s employment is terminated pursuant to
Section 6(c) of the Employment Agreement in the Fiscal Year immediately
following the Pro-rated Fiscal Year, the Pro-rated Fiscal Year shall be deemed a
“full fiscal year” for the purposes of determining “all unpaid bonuses with
respect to the last full fiscal year” as provided in Section 6(c)(iv) of the
Employment Agreement.

 

(e)  In the event the Employee’s employment is terminated pursuant to
Section 6(c) of the Employment Agreement following the Pro-rated Fiscal Year and
prior to October 31, 2011, the Accrued Bonus payable to the Employee shall be an
amount equal to (i) the Accrued Bonus as calculated under the Employment
Agreement as if a change in fiscal year from October 31st had not occurred, less
(ii) an amount equal to the Bonus, if any, paid or payable to the Employee in
respect of the Pro-rated Fiscal Year.

 

4.  Commencing from and after April 1, 2011, for the purpose of calculating the
Employee’s Bonuses under Sections 3 and 6 of the Employment Agreement, as
applicable, the Employee’s Salary shall be deemed to be the weighted average of
the Employee’s Salary during the applicable Fiscal Year.

 

5.  The Employer’s five month fiscal period ended March 31, 2010 shall not be
deemed a “Fiscal Year” for purposes of Sections 3 and 6 of the Employment
Agreement, and Employee hereby waives any and all claims for a Bonus in respect
of such period on a stand-alone basis.

 

6.  Except as otherwise expressly set forth herein, the Employment Agreement
shall continue unmodified in full force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of the date first above written.

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

LAINIE GOLDSTEIN

 

 

 

 

 

 

By:

/s/Ben Feder

 

/s/Lainie Goldstein

 

 

 

Name: Ben Feder

 

Name: Lainie Goldstein

 

 

 

Title: Chief Executive Officer

 

Date: October 25, 2010

 

 

 

Date: October 25, 2010

 

 

 

2

--------------------------------------------------------------------------------